Citation Nr: 0948783	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure.

2.  Entitlement to service connection for a dental disorder 
for purposes of compensation and dental treatment, including 
as due to Agent Orange exposure.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1967, including approximately a year in Vietnam.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2006 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appellant's claims of entitlement to service 
connection for chronic gum and skin disorders, each claimed 
as the result of herbicide exposure, as well as his claim for 
service connection for a low back disorder.

In June 2009, a Travel Board hearing was conducted at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
associated with the claims file.

Subsequent to the June 2009 Board hearing, the appellant 
submitted additional evidence concerning his claims.  This 
evidence consisted of VA medical treatment records dated 
between July 2004 and January 2009.  He also submitted a 
written waiver of initial review of that evidence by the RO, 
and therefore referral to the RO of the evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a dental 
disorder for purposes of compensation and dental treatment is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The appellant had active service in Vietnam and is 
presumed to have been exposed to herbicides, including Agent 
Orange.

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

3.  The appellant was not treated in service for any chronic 
skin disorder, including chloracne, psoriasis, or seborrheic 
dermatitis.

4.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service incident, including 
exposure to herbicides, and any skin disorder.

5.  The appellant's currently diagnosed psoriasis is not 
attributable to his active military service, including 
exposure to herbicides.

7.  The appellant was not treated for any complaints of low 
back pain while he was on active duty, nor were there any 
clinical findings of any lumbar spine disorder.

8.  No arthritis of the lumbar spine was clinically 
demonstrated within one year after the appellant's discharge 
from service.

9.  The current medical evidence does not reflect a diagnosis 
of, or treatment for, any chronic lumbar spine condition.


CONCLUSIONS OF LAW

1.  No skin disorder, including psoriasis and chloracne 
claimed as a result of exposure to herbicides, has been shown 
to be incurred in or aggravated by the appellant's active 
duty service, nor may any such disorder be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1116, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2009).

2.  Service connection for a lumbar spine disorder is not 
warranted, nor may such a disorder be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In April 2006, the RO sent the appellant a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letter informed him that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as medical records, records from other Federal 
agencies, etc.  He was advised, under 38 C.F.R. 
§ 3.159(b)(1), that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence of record which 
establishes that the appellant has been treated for any 
chronic lumbar spine disorder since his separation from 
service in October 1967.  The appellant maintains that he 
currently has a low back disorder and that said condition is 
linked to his service, but there is no evidence of record to 
establish that the appellant has the medical expertise that 
would render competent his statements as to the proper 
diagnosis or etiology of any current lumbar spine disorder.  
The record does not establish that the appellant or his 
representative has the medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

In this case, VA obtained and reviewed the appellant's 
service medical treatment records.  VA and private medical 
treatment records were also obtained and associated with the 
claims file.  He was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  He did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was afforded 
an Agent Orange examination.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2006 rating 
decision, and the July 2007 SOC, explained the basis for the 
RO's actions, and provided him with opportunities to submit 
more evidence.  It appears that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

In addition, to whatever extent the decision of the U.S. 
Court of Appeals for Veterans Claims in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision.  The April 2006 letter from the RO 
contained the information required by Dingess.  Moreover, the 
Veteran has not demonstrated any prejudicial or harmful error 
in VCAA notice.  See Shinseki v. Sanders, supra. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore no useful purpose would be served 
in remanding either one of these two claims for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the Veteran.  The Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Furthermore, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such arthritis, become manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Skin disorder claim

The appellant is seeking an award of service connection for a 
chronic skin condition diagnosed as psoriasis which he claims 
is actually chloracne that is due to his exposure to 
herbicide agents in Vietnam.  The appellant served in Vietnam 
between June 1966 and June 1967.

The appellant testified at his June 2009 Travel Board hearing 
that he had been told by a VA physician ("Dr. B.C.") that 
the proper diagnosis for his skin condition was chloracne.  
The appellant further testified that he did not have 
psoriasis or any other type of skin condition while he was on 
active duty.  He said that he never had any problems with 
rashes on his hands while he was in Vietnam.  The appellant 
stated that he began to experience spots on his skin in the 
early 1970s and that his first treatment for his skin 
occurred in the late 1980s.  He testified that he did not 
receive any treatment for said spots while he was on active 
duty or within one year of his separation from service.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

As previously noted, service connection may be granted for a 
chronic disability resulting from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  Certain listed diseases will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more within one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a Veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

In addition, if a Veteran was exposed to Agent Orange or a 
related herbicide agent during active military, naval, or air 
service, presumptive service connection for numerous diseases 
will be established even though there is no record of such 
disease during service, provided that the disease is 
manifested to a degree of 10 percent or more at any time 
after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e). 

The regulations stipulate the diseases for which service 
connection could be presumed due to an association with 
exposure to herbicide agents.  The specified diseases which 
have been listed therein are chloracne or other acneform 
disease consistent with chloracne, type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The most recent issuance by the Secretary 
of Veterans Affairs has added AL amyloidosis to the list of 
presumptive disabilities in the regulation.  See Final Rule, 
74 Fed. Reg. 21,258-260 (May 7, 2009).  For most of the 
listed diseases, the presumption is lifetime; for chloracne, 
subacute peripheral neuropathy, and porphyria cutanea tarda, 
the presumption is one year after exposure.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Secretary of Veterans Affairs, however, has 
frequently reiterated that there is no positive association 
between exposure to herbicides and any other condition for 
which VA has not specifically determined that a presumption 
of service connection is warranted.  See 72 Fed. Reg. 32,395 
(Jun. 12, 2007).  

Review of the appellant's service medical treatment records 
includes no mention of any chronic skin conditions during his 
active service.  The appellant underwent a service separation 
medical examination in October 1967; on physical examination, 
the appellant was found to be clinically normal.  

The evidence of record includes private medical treatment 
records from a Group Health Cooperative dated between January 
1995 and July 2004.  A treatment note dated in January 1995 
indicates that the appellant had psoriasis.  In June 1997, he 
was noted to be experiencing a psoriasis flare.  There is no 
mention of any chloracne in these private medical records.  
Nor is there any indication that the diagnosed psoriasis is 
linked to herbicide exposure or to any other incident of 
service.

The appellant underwent an Agent Orange examination in July 
2004; he reported traces of a skin condition since 
approximately 1970.  The appellant stated that he did not 
recall a problem with rashes in the year after he served in 
Vietnam.  On physical examination, the appellant had 
widespread skin lesions.  The examiner rendered a diagnosis 
of psoriasis.

The evidence of record also includes VA medical treatment 
records dated between July 2004 and January 2009.  These 
records reflect that the appellant was treated by a Dr. 
Bradford Glavan in September 2004; this physician rendered a 
clinical assessment of psoriasis and prescribed Methotrexate.  
In May 2005, the appellant's "longstanding psoriasis" was 
noted to have cleared.  In April 2006, the appellant was 
noted to have seborrheic dermatitis on his face and scalp.  
In March 2007, the chief of the dermatology service rendered 
a diagnosis of psoriasis.  In January 2009, the appellant 
still had a diagnosis of psoriasis.  There is no indication 
in the appellant's VA treatment records that the diagnosed 
psoriasis or the seborrheic dermatitis is linked to herbicide 
exposure or to any other incident of service.

In the present case, the evidence of record indicates that 
the appellant had active service in Vietnam.  Therefore, it 
is presumed that he was exposed to herbicides.  However, to 
date, the medical evidence does not indicate that he has been 
diagnosed with any one of the presumptive diseases enumerated 
by the Secretary pursuant to the statute.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  The only skin disorder entitled to the 
presumption of service incurrence due to Agent Orange 
exposure is chloracne or other acneform disease consistent 
with chloracne, and the appellant has never been diagnosed 
with chloracne or other acneform disease consistent with 
chloracne.  While he has argued that he has been diagnosed 
with chloracne, review of the medical evidence of record 
reveals that the appellant has a long-standing diagnosis of 
psoriasis.  Psoriasis and seborrheic dermatitis are not 
entitled to the presumption of service incurrence due to 
Agent Orange exposure.  The appellant is not entitled to a 
presumption that his current skin conditions are related to 
exposure to herbicide agents used in Vietnam. 

Moreover, with regard to alleged skin disorders, regulations 
specifically state that dermatologic symptoms must become 
manifest to a compensable degree with one year of the 
Veteran's service in Vietnam.  38 C.F.R. § 3.307(a)(6).  The 
record does not show that the appellant was treated for any 
manifestations of chloracne within one year of his June 1967 
departure from the Republic of Vietnam or even within one 
year of his October 1967 separation from active service.  As 
a matter of law, he cannot receive the benefit of a 
presumption that his claimed skin pathology was caused by his 
exposure to Agent Orange or other herbicide agent.

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that a veteran does not 
meet the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude him from establishing service connection 
because he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  The Board will now assess the appellant's claim 
on a direct basis.

Direct service connection can be established by "showing 
that the disease or malady was incurred during or aggravated 
by service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, supra.  In order to prevail on direct 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A veteran may still be entitled to a grant of service 
connection on a direct basis if it can be shown that a 
condition had its onset during his military service, or 
became manifest to a compensable degree within one year of 
his separation from such service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  As to the appellant's claim for 
a skin disorder, currently diagnosed as psoriasis, there is 
no medical evidence of record to establish that he complained 
of, or was treated for, any such skin problem while he was on 
active duty.  The same holds true for the diagnosis of 
seborrheic dermatitis.  There is no evidence of record that 
the appellant experienced any such skin pathology to a 
compensable degree within one year of his separation from 
service in October 1967.  The appellant himself has testified 
that his claimed skin pathology did not manifest itself until 
the early 1970s.

There is no evidence of record that the appellant was 
clinically noted to have any chronic skin condition until at 
least three years after service; the diagnosis of psoriasis 
has apparently been in effect for 30 years, and he has 
testified that he first sought treatment in the late 1980s.  
Furthermore, there is no competent medical opinion that 
etiologically links any current skin pathology, including 
psoriasis or seborrheic dermatitis, to any aspect of the 
appellant's active military duty.

The appellant has presented his own statements regarding the 
proper diagnosis of his skin condition as chloracne.  He has 
also presented his own statements about the development of 
his claimed skin pathology as being etiologically related to 
his military service.  However, the record does not show that 
he is a medical professional, with the training and expertise 
to provide clinical findings regarding the existence of skin 
disease, or its etiologic relationship to his service, 
including exposure to herbicides.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, dermatologic disease requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Consequently, the appellant's statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing the existence of a 
diagnosis or a nexus between the claimed disorder and any 
incident of his service.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).  

The question of causality of a disorder is one which requires 
competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  As noted above, the 
appellant was advised to provide such substantiating 
evidence.  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, supra.

Because the totality of the medical and nonmedical evidence 
of record shows that the appellant's currently demonstrated 
psoriasis or seborrheic dermatitis cannot be said to be 
related to service by way of direct incurrence or by 
manifestation within the presumptive period or by secondary 
service connection, the Board concludes that the claim for 
entitlement to service connection for any such skin disorder 
must be denied.  Thus, the evidence of record is not in 
equipoise on the question of whether the appellant's claimed 
skin pathology should be service connected.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the skin disorder 
service connection claim.  Because the preponderance of the 
evidence is against this service connection claim under all 
applicable theories, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

B.  Low back claim

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the Veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).  The Board recognizes that 
the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, the overall record must show that the claimed 
disability is related to service.

The appellant testified at his June 2009 Board hearing that 
he believes his current low back problems are due to service.  
In particular, he blamed carrying 90 pounds of equipment on 
marches during basic training; a motorbike collision in 
Vietnam; and driving a bus over bumpy roads for 90 days in a 
row while in Vietnam.  

Review of the appellant's service medical records reveals 
that he never complained of, or was treated for, any problem 
with his low back or lumbar spine.  The appellant underwent a 
service separation medical examination in October 1967; on 
physical examination, he was found to be clinically normal.  

The evidence of record includes private medical treatment 
records from a Group Health Cooperative dated between January 
1995 and July 2004.  In January 2001, the appellant sought 
treatment for neck and shoulder pain after being involved in 
a motor vehicle accident; the appellant did not report or 
complain of any low back pain.  A treatment note dated in 
July 2004 indicates that the appellant reported that he had 
had back pain since bending over a car engine the previous 
week.  On physical examination, pain in the L4-L5-S1 area on 
the left side of the buttock was noted.  The appellant was 
also noted to have not been previously evaluated for this 
pain.  The clinical assessment was acute left low back 
pain/strain.  There is no further mention of any low back 
problems in these private medical records.  Nor is there any 
indication that the diagnosed acute lumbar strain was linked 
to any incident of service.

The appellant underwent an Agent Orange examination in July 
2004; he did not report any low back condition.  The 
appellant denied all joint pain except for the right 
shoulder.  On physical examination, the appellant had no 
vertebral pain.  The examiner did not render any diagnosis 
relating to the lumbar spine or low back.

The evidence of record also includes VA medical treatment 
records dated between July 2004 and January 2009.  These 
records reflect that the appellant denied having any 
arthritis or myalgias in September 2004, and again in 
November 2004.  These clinical records do not document the 
existence of any diagnosed lumbar spine disorder or the 
existence of any chronic low back pathology.

The Board notes that chronicity is not demonstrated when the 
sole evidentiary basis for the asserted continuous 
symptomatology is written information from the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam).  Furthermore, 
there is no medical evidence of record in this case to 
establish a nexus between any in-service incident and any 
claimed low back disorder.  

In fact, both the private doctors and the VA doctors who have 
treated the appellant since 1995 have not mentioned any 
chronic lumbar spine problems - only an acute strain is noted 
in July 2004.  These records are highly probative in 
comparison with the present recollections of the appellant, 
because they were generated with a view towards medical 
diagnosis and treatment, as opposed to the appellant's 
current assertions made during an attempt to gain 
compensation benefits.  The former generally enjoys an 
increased reliability in the law, and the Board assigns such 
probative worth in this case.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that, although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

No diagnosis of any chronic lumbar spine disorder has been 
rendered in the medical evidence of record.  While the 
appellant has contended that he experiences low back pain, 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

The Board must assess the appellant's competence to report 
sustaining a low back disorder during his military service, 
as well as his credibility.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr and Washington, the Court 
noted that a Veteran is competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).  The Board recognizes 
the sincerity of the arguments advanced by the appellant that 
he has a low back disorder that should be service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, supra.  

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau; Buchanan; both supra (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, musculoskeletal pathology 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  Therefore, the Board cannot give 
decisive probative weight to the opinions of the Veteran or 
his representative about the origins of his claimed back 
pain, because they are not qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, supra.  
Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the totality of the evidence of record, including 
the service treatment records and the reports of private and 
VA medical treatment, the Board finds that the preponderance 
of the evidence is against the appellant's low back service 
connection claim.  The Board concludes that the weight of the 
"negative" evidence, principally in the form of the service 
treatment records (which do not document any claimed in-
service chronic condition), private and VA medical evidence 
that the claimed chronic low back pathology was not 
documented by 2009 (more than 40 years after service) and the 
lack of any competent  medical opinion finding some etiologic 
nexus between the claimed conditions and service exceeds that 
of the "positive" evidence of record, which basically 
amounts to the appellant's contentions.  The lack of any 
evidence of symptoms or clinical findings is itself evidence 
which also strongly suggests that the claimed condition is 
not traceable to disease or injury in service.

The Board appreciates the sincere testimony of the Veteran at 
his hearing before the undersigned, as well as the assistance 
of his representative.  However, the evidence preponderates 
against the claim of service connection for a low back 
disorder.  The evidence does not support a finding of lumbar 
spine arthritis to a compensable degree within the first 
post-service year, and no medical nexus evidence supports a 
finding of direct service connection for any low back 
pathology as no current diagnosis for any lumbar spine 
pathology is of record.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a skin disorder, 
including as due to Agent Orange is denied.

The claim for service connection for a lumbar spine disorder 
is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Review of the appellant's service medical treatment records 
reveals a document dated May 5, 1966, indicating that there 
were no dental records in his record and that steps should be 
taken to obtain or generate the dental records.  Currently, 
the service medical treatment records in evidence contain no 
dental records.  VA is, therefore, on notice of records that 
may be probative to the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  VA has a responsibility to obtain 
records generated by Federal government entities that may 
have an impact on the adjudication of a claim.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill 
the duty to assist, all of the appellant's service dental 
records and VA records should be obtained and associated with 
the claims file.

The appellant testified at his June 2009 Board hearing that 
he had experienced an abscessed tooth while he was in basic 
training and that two of his teeth were pulled.  He maintains 
that the first tooth pulled was not the abscessed tooth and 
that he had to go back to have the second, correct, tooth 
pulled.  The appellant further testified that he believed 
that his current gum disease is related to the drinking water 
he was provided in Vietnam, to include contaminants in that 
water such as herbicides.

The RO has only analyzed the appellant's dental claim from 
the standpoint of service connection.  Under the holding in 
Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for 
dental service connection is also considered a claim for VA 
outpatient dental treatment.  Thus, the appellant is claiming 
service connection for dental disability for compensation 
and/or treatment purposes.  Furthermore, the RO did not 
provide any notice of the dental disability regulations.  The 
July 2007 Statement of the Case does not include the text of 
38 C.F.R. § 3.381. 

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in- 
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  It 
appears that the opinion was directed toward the intended 
effects of treatment.

The appellant's statements are to the effect that he 
underwent a dental surgery during military service which 
involved the removal of a healthy tooth.  In essence, it 
appears he is arguing that the intended effect of an in-
service dental procedure was not realized because the 
procedure was done incorrectly.  To this extent, this case 
may fall outside the holding of the VA General Counsel in 
VAOPGCPREC 5-97.  The Board believes that an underlying 
question in this case is whether the appellant underwent any 
in-service dental surgery which resulted in unintended 
effects which might constitute dental trauma. 

The Board notes that dental trauma is not the only basis for 
possibly establishing entitlement to service connection of a 
dental disorder for treatment purposes.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.160-17.162; see also M21-1MR, 
Part IX, Subpart ii, 2.2 and Part IX, Subpart ii, 2.3, 
pertaining to rating for dental treatment and rating 
principles for dental conditions.  There has been no 
determination as to whether any of the appellant's teeth, or 
his chronic periodontal disease could be considered for 
service connection for treatment purposes as required by the 
cited statutory, regulatory and manual provisions.  

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009), and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.  In particular, the 
RO should notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part 
of such evidence he should obtain and 
what part the RO will yet attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  He should be told 
of the rules governing dental disability 
and the evidence needed to substantiate 
his claim of entitlement to service 
connection for dental trauma as it 
relates to compensation, as well as the 
evidence necessary to sustain a claim for 
dental treatment.

2.  The AMC/RO should take all appropriate 
steps to secure the outstanding service 
dental records or alternative records.  
The AMC/RO should search, at the NPRC or 
other sources, for the Veteran's service 
dental records.  The Veteran should be 
asked to submit all service medical and 
dental records he has in his possession.  
Any evidence obtained should be associated 
with the claims file.  If there are no 
records, documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any dentists, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
dental or gum condition since service, 
not already provided.  After obtaining 
the appropriate signed authorizations 
from the appellant, the RO should contact 
each dentist, hospital, or treatment 
center specified by the appellant to 
obtain any and all dental or treatment 
records or reports relevant to the claim 
on appeal.  In particular, the records of 
dental treatment after May 1996 should be 
sought.  All correspondence, as well as 
any dental or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.

4.  The RO should schedule the appellant 
for an appropriate VA dental examination 
for the purpose of ascertaining the 
nature and etiology of any current dental 
pathology.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should make a 
determination regarding whether the 
Veteran suffered dental trauma beyond the 
scope of the intended effects of 
treatment provided for an abscessed 
tooth.  In that determination, the 
examiner should opine as to whether the 
Veteran's in-service dental treatment met 
the usual and customary standard of 
periodontal care without causing 
unintended dental trauma.

If the examiner finds that unintended 
dental trauma occurred, the examiner 
should provide an opinion as to whether 
any current dental disability is at least 
as likely as not (i.e., a 50% or higher 
degree of probability) etiologically 
related to the Veteran's active duty 
service, in particular any unintended 
results beyond the scope of the intended 
effects of the treatment for an abscessed 
tooth.  The examiner should specifically 
identify all pertinent current dental 
diagnoses for the Veteran.  A detailed 
rationale should be provided for all 
opinions. 

Note:  It is important that, if any 
opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based 
upon speculation, the reviewer should 
clearly and specifically so specify in 
the report, and explain why this is so.

5.  Upon receipt of the VA dental report, 
the RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

6.  Thereafter, the AMC/RO should 
readjudicate the claim.  The issue of 
entitlement to service connection for a 
dental condition for treatment purposes 
must be adjudicated in the first 
instance.  A formal determination of this 
issue must be made, noted for the record, 
and conveyed to the Veteran.  In this 
regard, consideration must be taken of 
all the applicable laws, regulations, and 
provisions of the M21-1MR.  This would 
include, but is not limited to, 38 C.F.R. 
§§ 3.381, 17.161, 17.162.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Appropriate time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


